DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 10, 2022 has been entered.
Claims 1-16 remain pending wherein claims 1-6 and 9-16 remain withdrawn. Applicant amended claims 1-5, 7 and 10. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2022 is being considered.
Response to Arguments
Despite the amendment, claims 7 and 8 remain rejected based on the disclosure of Ilch et al. That said, Applicant's arguments with respect to the patentability of claims 7 and 8 have been fully considered but they are not persuasive. 
1) Applicant argues that claims 7 and 8 are patentable over the disclosure of Ilch et al. because Ilch et al. do not disclose the limitation “at least one skewer arranged in a plane therein with a horizontal expansion on the plane”. The argument is not persuasive for multiple reasons. 
First, the limitation is inherently indefinite, as discussed below. It is unclear how or if the limitation further limits the claimed invention given that claim 1 merely requires one skewer whereas the limitation appears to be applicable to an arrangement of a plurality of skewers.   
Second, contrary to Applicant’s remarks, Ilch et al. teach the limitation, as articulated in the rejection of claim 7 below. 
2) Applicant also argues that the skewer-type gripper taught by Ilch et al. grips foodstuffs from above, whereas Applicant’s invention is designed to skewer compressed, hot, sticky test samples held in place by a punching device. The argument is not persuasive because the alleged difference(s) between Applicant’s invention and the gripper taught by Ilch et al. is/are not properly reflected in the claim language so as to patentably distinguish the claimed invention from the disclosure of Ilch et al. As indicated in the previous Office action and reiterated below, the claim is replete with recitations that do not further limit the claimed invention because the recitations are either: 
a) directed to features (e.g. the test sample, punching device) that are not part of the claimed invention; or
b) too abstract (e.g. “narrow edge area”, “sticky”, “hot”) to further limit the claimed invention (i.e. what is considered “sticky” and “hot” for the purpose of satisfying the requirements of the claimed invention yet preclude Ilch et al. as prior art? Many foodstuffs are also “hot” and “sticky”).
It should be noted that the patentability of the claimed invention is based on the structure of the claimed gripper. That said, absent the claims specifying, inter alia, the dimensions of the “edge area” and the numerical value of the “feed force” so as to limit the claimed invention in an objectively definitive, non-abstract manner, the disclosure of Ilch et al. is deemed to teach all of the patentably-limiting limitations. Consequently, claims 7 and 8 remain unpatentable over the disclosure of Ilch et al.    
Claim Objections
Claim 7 is objected to because of the following informalities:  
In line 12 of claim 7, the limitation “suction gripper” should be changed to “a suction gripper”, just like line 10 of claim 7. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7, via claim 1, is indefinite. Claim 1 recites “the test sample consisting of sticky hot viscoelastic materials with a frictional force”. It is unclear what the recitation intends to convey. Specifically, it is unclear how materials comprise a frictional force. A frictional force is created by the two surfaces rubbing against one another. The recitation is devoid of context necessary to ascertain the origin of the frictional force. 
Claim 7 is also indefinite because of the limitation “at least one skewer arranged in a plane therein with a horizontal expansion on the plane” recited in claim 1. It is unclear what the limitation intends to convey (what is a horizontal expansion on the plane?). According to Applicant’s remarks distinguishing the claimed invention from the disclosure of Ilch et al. (see page 9), the limitation appears to specify an arrangement of a plurality of skewers. However, because claim 1 merely requires one skewer (see “at least one skewer”), it is unclear how the limitation further limits the claimed invention. In the specification, the term “horizontal expansion” is mentioned once and it refers to the position of the skewers with respect to the test sample, which is not a part of the claimed invention. Based on the specification’s discussion of “horizontal expansion”, more context is needed in claim 1 to obviate indefiniteness.   
Claim Rejections - 35 USC § 103
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ilch et al. (US 2004/0194639 A1). 
With respect to claim 7, Ilch et al. disclose a multifunctional gripper, the multifunctional gripper comprising (see Fig. 2): 
a first effector 14 with gripping jaws that can be moved toward each other in pairs;
a second effector comprising a base 34 with skewers 35 arranged in a plane therein (vertical plane) with a horizontal expansion on the plane (i.e. the skewers are positioned in a horizontally expanding arrangement with respect to the vertical plane, see upper part of skewers that are parallel to one another) so as to hold a test sample in a torque-proof manner (see Fig. 6 and [0016]); and
a third effector 12 with a suction gripper 15; 
wherein the effectors can be controlled in terms of position, alignment, contact force and movement (see [0012]).
While Ilch et al. do not explicitly disclose the fourth effector, Ilch et al. disclose the provision of a plurality of suction grippers (see [0015]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the Ilch et al. gripper with a fourth effector in the form of an additional suction gripper. 
Regarding the rest of the limitations in claims 1 and 7 (claim 7 is dependent on claim 1) not explicitly addressed in the rejection, the limitations are directed to features that are not part of the claimed gripper. They are recited only in the context of how the claimed gripper is used (i.e. they constitute intended-use limitations). While such limitations CAN further limit the claimed invention, they do not in this instance because the limitations are too abstract to impart patentably limiting features to the claimed invention (e.g. what constitutes a “narrow edge area” so as to preclude Ilch et al. as prior art?). Consequently, the limitations need not be taught by the prior art to reject the claim. 
With respect to claim 8, each gripping jaw has a marginal recess in its gripping range so as to divide the jaw in two parts (finger and claw, see [0027]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL S HYUN/Primary Examiner, Art Unit 1796